Citation Nr: 0212763	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from September 1949 
to September 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

In addition to service connection for the cause of the 
veteran's death, the appellant (the widow of the veteran) 
seeks entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).  In that 
regard, the Board has imposed a temporary stay on the 
adjudication of such claims in accordance with the direction 
of the United States Court of Appeals for the Federal Circuit 
in its decision in National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, Nos. 00-
}7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision, the Federal Circuit directed the Department to 
conduct expedited rule making which would either explain why 
certain regulations [38 C.F.R. § 3.322 and 38 C.F.R. § 
20.1106] are inconsistent on the "hypothetical entitlement" 
issue, or revise the regulations so that they are consistent.  
The temporary stay on adjudication of certain 38 U.S.C.A. § 
1318 claims, including the claim in this case, will remain in 
effect pending the completion of the directed rulemaking.  
Accordingly, the sole issue for review in this case is that 
of entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  A copy of the veteran's death certificate shows that he 
died on February 12, 1996, at the age of 66, and that the 
immediate cause of death was pulmonary failure.  

2.  The veteran's terminal hospitalization records show that 
the final diagnosis was carcinoma of the prostate, with 
complications involving wound dehiscence and acute 
respiratory failure and hepatic failure.  

3.  At the time of death, the veteran was service connected 
for residuals of a shell fragment wound of the right thigh, 
Muscle Groups XIII and XIV, rated 40 percent disabling; 
residuals of a shell fragment wound of the spine, Muscle 
Group XX, with degenerative arthritis and disc narrowing at 
L5-S1, rated 40 percent disabling; residuals of a shell 
fragment wound of the right forearm, rated 20 percent 
disabling; degenerative arthritis of the right knee, rated 10 
percent disabling; degenerative arthritis of the left knee, 
rated 10 percent disabling; degenerative arthritis of the 
right hip, rated 10 percent disabling; degenerative arthritis 
of the left hip, rated 10 percent disabling; residuals of a 
nerve injury of the right palm, rated 10 percent disabling; 
and osteomyelitis of the right femur, rated noncompensably 
disabling.  

4.  There is no competent medical evidence showing that 
cancer of the prostate was present in service or for many 
years thereafter, nor is there any competent medical evidence 
indicating that cancer of the prostate was etiologically 
related to any inservice disease.  

5.  The veteran's service-connected residuals of shell 
fragment wounds of the right thigh, spine, and right forearm, 
degenerative arthritis of the knees and hips, residuals of a 
nerve injury of the right palm, and osteomyelitis of the 
right femur did not cause or contribute substantially to his 
death, there was no causal connection between those 
disabilities and the conditions that caused his death, and 
they did not result in debility rendering him unable to 
resist the effects of his terminal illness.  



CONCLUSION OF LAW

The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service, nor may his death be presumed 
to have been related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the September 1996 rating decision, the December 
1996 statement of the case (SOC) and the May 2000 and May 
2002 supplemental statements of the case (SSOCs) of the 
evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death, and of the 
applicable laws and regulations.  In May 2001, the RO sent 
the appellant notification about the VCAA, which informed her 
of what evidence was necessary in order for VA to grant her 
claim.  She was informed that VA would assist in obtaining 
identified records, but that it was her duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
Additionally, along with a copy of the September 1996 rating 
decision, the appellant was sent a VA Form 4107, which 
explained her rights in the VA claims process.  The Board 
concludes that the discussions in the rating decision, the 
SOC, and the SSOCs, along with the May 2001 VA letter, 
adequately informed the appellant of the evidence needed to 
substantiate her claim and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records and VA and private medical treatment records since 
service.  The appellant has not identified any additional 
records that may still be outstanding, and she specifically 
indicated on her December 1996 substantive appeal (VAF 9), 
that she did not want to have a hearing before a member of 
the Board.  

The appellant contends that the veteran's service-connected 
arthritis and osteomyelitis contributed to cause his death.  
She argues that pulmonary problems and infections 
(Cryptococcus meningitis) also contributed to the veteran's 
death, and that those problems were service related.  

A copy of the veteran's death certificate shows that he died 
in February 1996 at the age of 66, and that the immediate 
cause of death was pulmonary failure.  At the time of his 
death, the veteran was service connected for residuals of a 
shell fragment wound of the right thigh, Muscle Groups XIII 
and XIV, rated 40 percent disabling; residuals of a shell 
fragment wound of the spine, Muscle Group XX, with 
degenerative arthritis and disc narrowing at L5-S1, rated 40 
percent disabling; residuals of a shell fragment wound of the 
right forearm, rated 20 percent disabling; degenerative 
arthritis of the left knee, rated 10 percent disabling; 
degenerative arthritis of the right knee, rated 10 percent 
disabling; degenerative arthritis of the right hip, rated 10 
percent disabling; degenerative arthritis of the left hip, 
rated 10 percent disabling; residuals of a nerve injury of 
the right palm, rated 10 percent disabling, and osteomyelitis 
of the right femur, rated noncompensably disabling.  

Service medical records show that the veteran was treated in 
November 1951 for respiratory problems that were diagnosed as 
bronchopneumonia.  He reported a history since early 
childhood of two to three bouts every winter similar to the 
present one, which involved fever, cough, wheezing, and 
slight expectoration, with less frequent bouts in the summer.  
The September 1953 separation examination report noted that 
the lungs and chest were normal, and that a chest X-ray was 
negative.  The service medical records did not reveal any 
evidence of carcinoma of the prostate.  

A September 1955 VA medical examination report noted that 
there were no significant abnormalities in the respiratory 
system, and did not indicate the presence of prostate cancer.  

Private medical statements from L. M. Martin, M.D., and J. C. 
Smith, M. D., dated in October 1987, indicated that the 
veteran had chronic obstructive pulmonary disease.  

Private medical records dated from 1990 to 1995 included 
records pertaining to a period of hospitalization at 
Livingston Regional Hospital from December 27, 1994, to 
January 5, 1995, when the veteran was admitted with altered 
mental status and confusion.  The discharge diagnoses were 
altered mental status with respiratory failure secondary to 
respiratory infection probably viral superimposed on chronic 
obstructive pulmonary disease, new onset seizure disorder, 
pulmonary edema, cholelithiasis, and hypokalemia.  

The veteran was admitted to Cookeville General Hospital in 
January 1996 for a radical prostatectomy after his family 
physician detected a PSA of 15 and a subsequent biopsy 
revealed adenocarcinoma of the prostate.  Prior to admission, 
pulmonary service had cleared the veteran for surgery.  On 
approximately the second postoperative day, a small bowel was 
noted to be protruding through the edges of the incision, 
which necessitated taking the wound down and reclosing it. 
Thereafter, it was impossible to get the veteran off the 
ventilator, and he was transferred to the Intensive Care Unit 
on a ventilator.  He developed an ileus which would not 
resolve.  He was gradually weaned off the ventilator and 
transferred to the "Step-Down Unit," but because it became 
obvious that the ileus was not going to clear any time soon, 
he was switched to intravenous hyperalimentation.  He then 
went back into pulmonary failure, which required that he be 
placed on a ventilator again, while continuing on enteral 
feedings.  He subsequently developed pneumonia and was found 
to have a pseudomembranous enterocolitis, for which he was 
placed on Metronidazole.  He was also on suppressive 
antibiotics because of his pulmonary status the entire time.  
He also underwent a lumbar puncture because of his history of 
Cryptococcus meningitis; however, the Cryptococcus antigen 
titer did not reveal any significant pathogen.  He continued 
to worsen, developing hepatic failure and having his serum 
proteins continuously drop in spite of nutritional support.  
The veteran gradually developed cardiac failure that required 
larger and larger amounts of Dopamine to maintain his blood 
pressure.  His heart eventually arrested and he was 
pronounced dead on February 12, 1996.  The final diagnosis 
was carcinoma of the prostate with complications from wound 
dehiscence and acute respiratory failure and hepatic failure.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown .  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Review of the claims file does not show that carcinoma of the 
prostate or chronic obstructive pulmonary disease was present 
in service or until many years thereafter, or that either of 
the disabilities was related to the veteran's period of 
military service.  Chronic obstructive pulmonary disease was 
initially noted in the October 1987 private physicians 
statements, and carcinoma of the prostate was initially 
manifested in 1995, which led to the January 1996 
hospitalization.  There is no competent medical evidence of 
record that links the veteran's carcinoma of the prostate or 
his chronic obstructive pulmonary disease to his military 
service.  Although the appellant claims that the 
bronchopneumonia in service was an early manifestation of the 
veteran's chronic obstructive pulmonary disease, there is no 
competent medical evidence of record that links the chronic 
obstructive pulmonary disease to the inservice 
bronchopneumonia, which service records reflect preexisted 
service.  Moreover, there is no competent evidence reflecting 
that chronic obstructive pulmonary disease or other pulmonary 
disease was implicated in the veteran's demise.  On the 
contrary, the veteran's death was directly related to 
complications from prostate cancer surgery.   

As regards the appellant's argument that infection 
(Cryptococcus meningitis) contributed to the veteran's death, 
the Board notes that there is no compete medical evidence 
linking the veteran's death to that disease, inasmuch as 
testing did not show that it was present during the terminal 
hospitalization.  Even had it been shown at that time, the 
evidence does not establish that it was related to service as 
it was not shown in service or for many years thereafter.  
Furthermore, though the veteran had several severe service-
connected disabilities, which were assigned a combined rating 
of 90 percent, it is not shown that he was so debilitated as 
a result of service-connected disabilities that he was less 
able to resist the effects of his terminal illness.  

Because the preponderance of the evidence demonstrates that 
the veteran's death was due to medical conditions that were 
first manifested many years after service, and which were not 
related to any medical condition in service, the Board is 
unable to identify a basis to grant service connection for 
the cause of his death.  

Although the appellant has presented statements regarding her 
claim that the chronic obstructive pulmonary disease shown at 
the time of the veteran's death was related to service, the 
record does not show that she is a medical professional, with 
the training and expertise to provide clinical findings 
regarding any etiological relationship of the veteran's death 
to service.  Consequently, her lay statements, while credible 
with regard to her subjective complaints and history, are not 
competent evidence for the purpose of showing that the 
veteran's death was in any way related to his military 
service service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

